Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
  Applicant noted in the remarks on page 1 that an information disclosure statement was filed on March 14, 2019 but was not considered because of issue of mislabeling in the USPTO’s PAIR system. The issue has been corrected and said IDS has been considered with this office action. However, it is respectfully noted that the EFS Acknowledgement Receipt (Doc Code N417) of 03/14/2019 shows that two Transmittal Letters were provided in the filing rather than an IDS and a Transmittal Letter. 

Response to Amendments  
The amendment filed on April 1st, 2021 has been entered. Claim 3 has been added. Claims 1 – 3 are pending. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vanessa Perez-Ramos (Reg. 61,158) on July 19th, 2021.

	The application is amended as follows:
	Claim 1, line 20: Ni of 40 mg/m2 to 100 mg/m2 adheres to the surface, and
	Claim 3: (Cancelled)
END OF AMENDMENT -


Reasons for Allowance
Claims 1 – 2 are allowed. 
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 1, specifically the combination of limitations of the infrared spectroscopy measurements, the amount of nickel adhered to the surface, and the thickness of the decarburization layer. The closest prior art to the claimed invention is Masatoshi (JP2013/237924A) which teaches a highly similar steel composition to that of the claimed invention and a highly similar method of making to the instant invention, but fails to explicitly teach the infrared spectroscopy measurements and decarburization layer thickness and also teaches a nickel (Ni) deposition amount of 2 – 20 mg/m2, which lies far outside the claimed range. Additionally, these combination of features would not be inherent nor would they be obvious to achieve based on the prior art record. Therefore, Masatoshi fails to anticipate or reasonably render obvious the cumulative limitations of claim 1. 
Claim 2 depends from and therefore requires the features of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but does not meet the invention as claimed. 
US2012/0325376 – A similar composition steel with similar annealing step/conditions for forming an oxide layer. Also discusses growing particular oxides on the surface but teaches removal all the oxides by pickling to improve chemical convertability, which is different from the claimed invention of having a particular amount of SiO2 on the surface (measured by the FTIR).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731